Dismissed and Memorandum Opinion filed November 13, 2003








Dismissed and Memorandum Opinion filed November 13,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00731-CV
____________
 
ALI YAZDCHI, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 61st
District Court
Harris County, Texas
Trial Court Cause No. 99-57020
 

 
M E M O R A N D U M  
O P I N I O N
This is an appeal from an order signed June 20, 2003.
On November 7, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 13, 2003.
Panel consists of Justices Yates, Hudson,
and Fowler.